Exhibit 10.4

Execution Version

AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT

This AMENDMENT NO. 1 (this “Amendment”), dated as of October 25, 2019, by and
between McDermott International, Inc., a corporation organized under the laws of
the Republic of Panama, and the parties specified on the signature pages hereto,
constitutes an amendment to that certain Securities Purchase Agreement, dated as
of October 30, 2018 (the “Securities Purchase Agreement”), between the Company
and the parties thereto. Capitalized terms used but not otherwise defined in
this Amendment shall have the meanings given to such terms in the Securities
Purchase Agreement.

WHEREAS, Section 8.04 of the Securities Purchase Agreement provides that the
Company and the parties thereto may amend, subject to certain conditions
provided therein, the Securities Purchase Agreement; and

WHEREAS, the Company and certain parties to the Securities Purchase Agreement
desire to amend the Securities Purchase Agreement.

NOW, THEREFORE, in consideration of the mutual agreements contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties
hereto agree to amend the Securities Purchase Agreement as set forth herein.

ARTICLE I

AMENDMENTS

Section 1.01    Amendment of Securities Purchase Agreement. The Securities
Purchase Agreement is hereby amended by deleting Section 5.02(a) and
Section 5.02(b) thereof and the cross-references to such provisions therein and
replacing each such deleted section with “[reserved].”

ARTICLE II

MISCELLANEOUS

Section 2.01    Severability. Any provision of this Amendment that is invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without invalidating the remaining provisions hereof or affecting or impairing
the validity or enforceability of such provision in any other jurisdiction.

Section 2.02     Governing Law. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York (without giving
effect to any principles of conflicts of laws thereof that would result in the
application of the laws of any other jurisdiction, except to the extent that the
New York conflicts of laws principles would apply applicable laws of the
Republic of Panama to internal matters relating to corporations organized
thereunder). The Company and the Purchasers each hereby irrevocably and
unconditionally:

(a)    submits for itself in any legal action or proceeding relating solely to
this Amendment to the exclusive jurisdiction of the courts of the State of New
York and the Federal courts of the United States of America, in each case
located within the Southern District of New York, and appellate courts thereof;

(b)    consents that any such action or proceeding may be brought in such
courts, and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same to the extent permitted by applicable law;

(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the party, as the case
may be, at its address set forth in Section 3.02 of the Securities Purchase
Agreement or at such other address of which the other party shall have been
notified pursuant thereto;



--------------------------------------------------------------------------------

(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by applicable law or shall limit the right
to sue in any other jurisdiction for recognition and enforcement of any judgment
or if jurisdiction in the courts referenced in the foregoing clause (a) are not
available despite the intentions of the parties hereto;

(e)    agrees that final judgment in any such suit, action or proceeding brought
in such a court may be enforced in the courts of any jurisdiction to which such
party is subject by a suit upon such judgment, provided that service of process
is effected upon such party in the manner specified herein or as otherwise
permitted by applicable law;

(f)    agrees that to the extent that such party has or hereafter may acquire
any immunity from jurisdiction of any court or from any legal process with
respect to itself or its property, such party hereby irrevocably waives such
immunity in respect of its obligations under this Amendment to the extent
permitted by applicable law; and

(g) IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING IN RELATION TO THIS AMENDMENT.

Section 2.03    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement. Delivery of an executed counterpart of a signature page
to this Amendment by facsimile or .pdf attachment to electronic mail shall be
effective as delivery of a manually executed counterpart to this Amendment.

Section 2.04    Headings. The headings of the Articles and Sections of this
Amendment have been inserted for convenience of reference only and shall not
limit or otherwise affect the meaning hereof.

Section 2.05    Entire Agreement. The Securities Purchase Agreement, as modified
by this Amendment, constitutes the entire understanding of the parties and
supersedes all prior agreements, understandings, arrangements, promises and
commitments, whether written or oral, express or implied, relating to the
subject matter hereof, and all such prior agreements, understandings,
arrangements, promises and commitments are hereby canceled and terminated.
Except as expressly amended by the terms of this Amendment, the Securities
Purchase Agreement shall remain in full force and effect, and nothing herein
shall be deemed to constitute a waiver of any provision of the Securities
Purchase Agreement.

[Signatures follow on next page]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Amendment to be duly
executed as of the date first above written.

 

MCDERMOTT INTERNATIONAL, INC. By:  

/s/ Stuart Spence

Name:   Stuart Spence Title:  

Executive Vice President and

Chief Financial Officer

WEST STREET CAPITAL PARTNERS VII OFFSHORE INVESTMENTS, L.P. By: Goldman Sachs &
Co. LLC, Duly Authorized Agent of the General Partner By:  

/s/ Chris Crampton

Name:   Chris Crampton Title:   Managing Director

Signature Page to Amendment No. 1 to Securities Purchase Agreement